Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

1. Claims 1-7, 9-11, 14, 18-20, 22-24, 26, 29 and 32 are pending and being acted upon presently. Applicant’s preliminary amendment filed on 12/23/2019 is acknowledged.

Election/Restrictions

2. Restriction is required under 35 USC 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

3. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-7, 9-11, 14, 18-20 23-24, 26 drawn to a polypeptide/chromatography ligand that includes at least two binding units and at least one space domain. 

II. Claim 22 drawn to a vector that includes a polynucleotide encoding the polypeptide of Group I.

II. Claims 29 and 32 drawn to method of purifying immunoglobulins using the chromatography ligand of Group I

4. The inventions listed as Groups I-III do not relate to a single general inventiveconcept under PCT Rule 13.1, because under PCT Rule 13.2, they lack the same orcorresponding special technical features for the following reasons: 
The invention of Group I was found to have no special technical feature that definedthe contribution over the prior art of Qian et al. (US 2016/0237124. 
Qian teaches multimers of Protein A mutant sequences, which are considered “immunoglobulin binding domains”/”at least two binding units”, comprising for example one or more protein A mutants which are linked together by linker units, which is considered to meet the limitation that “every two neighboring binding units are separated by at least one spacer domain” (claim s17-21

Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of an invention to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected invention. 
The election of an invention may be made with or without traverse. To reserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims arereadable on the elected invention. If claims are added after the election, applicant mustindicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct,applicant should submit evidence or identify such evidence now of record showing theinventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the priorart, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of theother invention. 
5. The examiner has required restriction between product and process claims. Whereapplicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims andthe rejoined process claims will be withdrawn, and the rejoined process claims will befully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are notcommensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting 
6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-0735. The fax number for the organization where this application or proceeding is assigned is 571-272-3181.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 11, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644